Detinue to recover two negro boys, the children of a woman named Peg. The defendants pleaded the general issue and the statute of limitations. The plaintiff offered in evidence a paper-writing, of which the following is a copy:
"Know all men by these presents, that I, James Walker and Anny Reed, for various considerations and conveniency to us both, have mutually changed negroes, viz., I, the said Walker, have given to her, the said Anny Reed, a negro girl named Peg with two children, Maximilian and a younger one, both boys, for a negro boy named Bennet, left her by her father in his last will and testament, the girl and her issue to be and remain with her, the said Anny Reed, in every respect in conformity to the last will and testament of Robert Walker, her father. The said exchange of negroes to be permanent and forever, with the said Anny Reed's heirs making the said James Walker a right from their grandfather's last will; and without the legatees agree to the right, any one to take their negroes. Said Walker is equally bound with the legatees of said Anny Reed. In witness whereof we have hereunto set our hands and affixed our seals, this 7 March, 1831." (Signed and sealed by Anny Reed and James Walker and attested by witnesses.) *Page 119 
The plaintiff then proved a demand of the negroes from the defendants, who were in possession, and that they refused to surrender them. The defendants proved that the slaves had been in their (153) possession and that of their father and mother, under whom they claimed title, until they were seized by a constable under regular judgments and executions against the father of the defendants, Hugh Reed, who was a witness to the paper-writing above recited and the husband of Ann Reed, who executed the said instrument during her coverture. The said negroes, to wit, Peg and her children, were sold by the constable. At the sale the plaintiff and the defendants were present and forbade the sale, each party claiming the negroes in his own right. They were sold, however, and purchased by one Samuel A. Harris at between eighty and ninety dollars. After the sale and during the same day the plaintiff applied to Harris, the purchaser, and inquired what he would take for the negroes, to which Harris replied he would take $200 over and above what he had paid for them. The plaintiff then went to the defendants and urged them to buy the negroes at the price Harris asked for them. The defendants declared they would not given that sum. The plaintiff then insisted they should go to see Harris. They all then went to Harris — it being the evening of the same day of his purchase — and Harris then agreed to take $150 above what he had given. The plaintiff insisted that the defendants should buy them at that price, and told the defendants that if they would do so, the plaintiff would abandon all claim to the slaves, go their surety for the price to Harris, and given bond to Harris covenanting not to sue him. The defendants then agreed to purchase the negroes upon these terms. The negroes were present. The defendants executed their notes to Harris for the purchase money, with the plaintiff as their surety, and the plaintiff gave his bond not to sue Harris. Harris then, in the presence and at the request of the plaintiff, delivered the slaves to the defendants. It appeared that the defendants had paid Harris the purchase money and had had possession of the slaves ever since their purchase, which was some four months before the commencement of this suit. It was proved that the constable only offered for sale the interest of Hugh Reed, the defendant in the said executions, and that the negroes were (154) worth $375 each.
The court charged the jury that the plaintiff had not divested himself of the title to the slaves in controversy by executing the paperwriting above recited; that his title was the same after executing the said instrument that it was before. The plaintiff's counsel moved the court to instruct the jury that the plaintiff did not, nor could he, lose his title by a parol estoppel. The court so charged the jury, but instructed them if they were satisfied from the testimony that Harris *Page 120 
acted as the agent of the plaintiff in the sale of the slaves to the defendants, then the title passed to the defendants without a bill of sale or any writing ordering a sale.
The jury returned a verdict for the defendants; and judgment having been rendered pursuant thereto the plaintiff appealed.
This is an action of detinue, brought to recover two negro boys, the children of the slave Peg. The plaintiff, by the deed mentioned in the case, conveyed Peg and her two children (the boys now sued for) to his sister Any Reed, with the assent of her husband, Hugh Reed. She was to hold them in the same manner that she had held the slave Burnett (given in exchange) under her father's will. The slaves Peg and her two sons were then taken into the possession of Hugh Reed. The deed contains a defeasance, or condition subsequent, that if the "legatees" (children of Anny Reed, we suppose) do release to him (Walker) all the interest which they have in the slave Burnett under their grandfather's will, then the conveyance of Peg and her children shall become absolute, permanent, and forever. If, however, the children of Anny Reed should refuse to release or transfer to Walker their right in the slave Burnett, then each party to the deed was to be at liberty to take back the slave or slaves given by him or her in (155) exchange, and hold the same as if the said deed had never been executed.
The terms of the contract in the deed are certainly very badly expressed; but we think, from our reading of it, that we can distinctly make out the meaning and intention of the parties to it to be as before set forth. The plaintiff did not on the trial show in evidence that the "heirs," as they are called in the instrument, ever refused to execute to him a release of their interest in the slave Burnett. The title conveyed to Mrs. Reed, consequently, has not been divested. We therefore think that at all events the plaintiff has no right as yet to retake Peg and her children under the condition contained in the deed of exchange. Hence, although we think Harris could not be deemed, upon the evidence, the plaintiff's agent, and without deciding the effect of the plaintiff's conduct upon his title, if he had any, we hold that the judgment must be affirmed.
PER CURIAM.                                              No error. *Page 121